TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00607-CV


Robert M. McIntyre, Appellant

v.

Triple S. Petroleum Co., Appellee




FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. C-1-CV-09-002077, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Robert M. McIntyre and appellee Triple S. Petroleum Co. have filed a joint
motion to dismiss this appeal and remand the cause to the trial court for rendition of judgment in
accordance with the parties' agreement.  We grant the motion and dismiss the appeal.  See Tex. R.
App. P. 42.1(a)(2)(B).


  
						 J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed on Joint Motion
Filed:   October 20, 2010